Exhibit 99.1 Item 8.Financial Statements and Supplementary Data. Report of Independent Registered Accounting Firm To the Shareholders and Board of Directors of Deluxe Corporation: In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of income, comprehensive income, shareholders’ equity and cash flows present fairly, in all material respects, the financial position of Deluxe Corporation and its subsidiaries at December 31, 2010 and December 31, 2009, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the Management’s Report on Internal Control over Financial Reporting appearing under Item 9A of the Company’s 2010 Annual Report on Form 10-K. Our responsibility is to express opinions on these financial statements and on the Company’s internal control over financial reporting based on our integrated audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. PricewaterhouseCoopers LLP Minneapolis, Minnesota February 22, 2011, except with respect to our opinion on the consolidated financial statements insofar as it relates to the supplemental guarantor financial statement information in Note 18, as to which the date is November 22, 2011 1 DELUXE CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share par value) December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Trade accounts receivable-net of allowances for uncollectible accounts Inventories and supplies Deferred income taxes Funds held for customers Other current assets Total current assets Long-Term Investments (including $2,283 and $2,231, respectively, of investments at fair value) Property, Plant, and Equipment-net of accumulated depreciation Assets Held for Sale Intangibles-net of accumulated amortization Goodwill Other Non-Current Assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Short-term debt Total current liabilities Long-Term Debt Deferred Income Taxes Other Non-Current Liabilities Commitments and Contingencies (Notes 9, 13, 14 and 17) Shareholders’ Equity: Common shares $1 par value (authorized: 500,000 shares; outstanding: 2010 – 51,338; 2009 – 51,189) Additional paid-in capital Retained earnings Accumulated other comprehensive loss (50,012 ) (52,818 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Consolidated Financial Statements 2 DELUXE CORPORATION CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) Year Ended December 31, Revenue $ $ $ Net restructuring charges Other cost of goods sold Total cost of goods sold Gross Profit Selling, general and administrative expense Net restructuring charges Asset impairment charges — Net gain on sale of facility — — (1,418 ) Operating Income Gain on early debt extinguishment — — Interest expense (44,165 ) (46,280 ) (50,421 ) Other (expense) income (1,430 ) Income Before Income Taxes Income tax provision Income From Continuing Operations Net Loss From Discontinued Operations (771 ) — (4,238 ) Net Income $ $ $ Basic Earnings (Loss) Per Share: Income from continuing operations $ $ $ Net loss from discontinued operations (0.02 ) — (0.08 ) Basic earnings per share Diluted Earnings (Loss) Per Share: Income from continuing operations $ $ $ Net loss from discontinued operations (0.01 ) — (0.08 ) Diluted earnings per share Cash Dividends Per Share $ $ $ See Notes to Consolidated Financial Statements 3 DELUXE CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) Year Ended December 31, Net Income $ $ $ Other Comprehensive Income: Reclassification of loss on derivative instruments from other comprehensive income to net income, net of tax Pension and postretirement benefit plans, net of tax: Net actuarial (loss) gain arising during the period (1,376 ) (25,540 ) Reclassification of amounts from other comprehensive income to net income: Amortization of prior service credit (2,327 ) (2,368 ) (2,447 ) Amortization of net actuarial loss Unrealized holding gains on securities arising during the year, net of tax 13 — — Unrealized foreign currency translation adjustment (5,247 ) Other Comprehensive Income (Loss) (25,908 ) Comprehensive Income $ $ $ Related Tax (Expense) Benefit of Other Comprehensive Income Included in Above Amounts: Reclassification of loss on derivative instruments from other comprehensive income to net income $ ) $ ) $ ) Pension and postretirement benefit plans: Net actuarial (loss) gain arising during the period (1,348 ) Reclassification of amounts from other comprehensive income to net income: Amortization of prior service credit Amortization of net actuarial loss (2,045 ) (3,584 ) (3,666 ) Unrealized holding gains on securities arising during the year (6 ) — — See Notes to Consolidated Financial Statements 4 DELUXE CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (in thousands) Common shares par value(1) Additional paid-in capital Retained earnings (accumulated deficit) Accumulated other comprehensive loss Total Balance at December 31, 2007 $ $ $
